IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs May 05, 2015


              STATE OF TENNESSEE v. ROBERT TOWNSEND

                 Appeal from the Criminal Court for Shelby County
                   No. 12-04688    James C. Beasley, Jr., Judge




              No. W2014-00992-CCA-R3-CD - Filed August 25, 2015
                       _____________________________

A Shelby County jury found the Defendant, Robert Townsend, guilty of first degree
premeditated murder. On appeal, the Defendant challenges the sufficiency of the
evidence against him. After a thorough review of the record and the applicable law, we
affirm the trial court‟s judgment.

 Tenn. R. App. P. 3 Appeal as of right; Judgment of the Criminal Court Affirmed

ROBERT W. WEDEMEYER, delivered the opinion of the Court, in which NORMA MCGEE
OGLE and ROGER A. PAGE, JJ., joined.

Claiborne H. Ferguson, Memphis, Tennessee, for the appellant, Robert Townsend.

Herbert H. Slatery III, Attorney General and Reporter; Tracy L. Alcock, Assistant
Attorney General; Amy P. Weirich, District Attorney General; Alanda H. Dwyer and
Pamela Starl, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                       OPINION

        This case arises from a shooting at Eastwood Park Apartments in Shelby County,
Tennessee, on August 9, 2012. A Shelby County grand jury indicted the Defendant for
the first degree premeditated murder of nineteen-year-old Markeith Bohannon. At a trial
on the charged offense, the parties presented the following evidence: James Rudd, a
Memphis Police Department officer, testified that, on the morning of August 9, 2012, he
responded to a shots-fired call at the Eastwood Park Apartments. When he arrived, he
observed twelve to thirteen bystanders gathered in the breezeway between the apartment
buildings. He approached the crowd and discovered a young black man who was
deceased lying on the ground. Officer Rudd recalled that he notified dispatch and
requested back-up. After speaking with witnesses, the police developed a description of
the suspect. The shooter was a black male who wore his hair in dreadlocks. He was
accompanied by a black female who was driving a white Chevrolet Impala.

       James Hogan testified that he worked for Flagship Security Company and that, in
August 2012, he was assigned to the Kensington Manor Apartments on Getwell Road,
just north of the Eastwood Park Apartments. Mr. Hogan recalled that at around 7:00 a.m.
on August 9, 2012, he observed a white Chevrolet Impala enter the Kensington Manor
property at a “pretty fast” rate of speed. Mr. Hogan knew the Impala did not belong to
one of the residents, so he intended to approach the car. As he looked in his rear view
mirror, he saw the car turn around and proceed back toward Getwell Road. The Impala
stopped approximately fifty feet in front of Mr. Hogan, and he observed that the license
tags on the Impala were Louisiana tags.

       Mr. Hogan testified that he observed a black male exit the driver‟s seat of the
Impala and walk around toward the passenger side. At the same time, a black female
exited the passenger side and walked around the rear of the vehicle. The male wore red
plaid shorts, a tan shirt, was of medium build, and wore his hair in dreadlocks. Mr.
Hogan described the female as having worn yellow “Daisy Duke shorts and overalls”
with fishnet stockings and a blonde ponytail. The man and woman stopped at the trunk
of the Impala and engaged in a conversation. Mr. Hogan said that, based on the female‟s
mannerisms, he had the impression that she did not want to get in the driver‟s seat. After
a few seconds she got into the driver‟s seat, and they drove off the property on to Getwell
Road.

       Mr. Hogan testified that “a couple of minutes” later, he heard two or three
gunshots. The gunshots sounded close enough to have been in Kensington Manor
Apartments; however, upon checking the area, he found no one. Shortly thereafter, a
Memphis Police Department officer patrolling the area informed him there had been a
shooting at the Eastwood Park Apartments located next to Kensington Manor
Apartments. Mr. Hogan shared with the officer his observations of the Impala.

       Branda Turner, a resident of Eastwood Park Apartments, testified that around 7:00
a.m. on August 9, 2012, she was sitting on her back porch with her sister. She heard
what she thought was a firecracker, but her sister said the sound was gun fire. Ms. Turner
turned to see a “young man” running with another man in pursuit, shooting a gun. Ms.
Turner described the “young man” being chased as “[a] young black male, [who] had on
some jogging pants and a dark shirt.” She said, “[h]e looked like a kid to me, low cut
                                            2
haircut.” She said the man chasing the “young man” was a “slim black male” who had
dreadlocks and who was wearing plaid pants and a bright-colored shirt.

       Ms. Turner testified that she ran inside her home, describing herself as “in a
panic.” Ms. Turner had watched the shooter chase the young man into a nearby alley.
When she looked out the storm door of her home, she saw the shooter walk out of the
same alley as he put the gun inside his pants pocket. Ms. Turner stated that she was
unable to clearly see the shooter‟s face because his hair was so long. Ms. Turner
estimated that she heard four gunshots.

       Monique Frazier testified that, in August 2012, she lived at the Eastwood Park
Apartments. She woke up to the sound of gunshots on the morning of August 9, 2012, at
around 7:00 a.m. Ms. Frazier got up and immediately looked out her window that faced
the parking lot. She saw a man holding a black revolver, pacing back and forth in the
parking lot while “hollering” on a cell phone. She described this man as “thin frame,
dark man, long neat dreds, very long nice dreds,” and wearing plaid shorts. The man put
the gun in his back pocket as he continued to talk on the phone. Ms. Frazier observed
children walking past the man with the gun in the parking lot on their way to school.

       Ms. Frazier testified that she was concerned for the safety of the children, so she
stepped out on to her balcony and called to the children to come to her. While out on the
balcony, she heard the man yell into the telephone, “[B]itch, where you at?” The man
walked to the back of the apartments and then a white Impala, driven by a woman, drove
to the same area. Ms. Frazier estimated that it was “less than a minute” later when the
white Impala sped out of the apartment complex.

       Kendrich Naylor testified that, in August 2012, his friend, Katrina Malone, rented
a white Chevrolet Impala for him. He recalled that the rented Impala had a Louisiana
license tag. Early on the morning of August 9, 2012, the Defendant, a friend of Mr.
Naylor, asked to borrow the Impala, and Mr. Naylor agreed. The Defendant took the
Impala and returned fifteen or twenty minutes later with his girlfriend. He stated that
neither the Defendant nor the Defendant‟s girlfriend acted unusual. Mr. Naylor then
drove the Defendant and his girlfriend to the Defendant‟s car, a silver BMW, parked on
Winchester Road. It was not until several hours later that Mr. Naylor learned of the
shooting at the Eastwood Park Apartments.

       Mr. Naylor testified that on the afternoon of August 9, 2012, he and a friend were
driving around the Eastwood Park Apartments, and he noticed people looking at them
and writing down the license plate for the Impala. Mr. Naylor dropped off his friend and
then drove back to 61 Hotel where he was staying. Two days later the police came to the
hotel and questioned him about the shooting. Mr. Naylor told the police that he did not
                                            3
have any involvement in the homicide and explained that he had loaned the Impala to the
Defendant.

      On cross-examination, Mr. Naylor agreed that he had told the police that, when the
Defendant returned the Impala, he thought the Defendant and his girlfriend may have
been in an argument but that when Mr. Naylor asked the Defendant about it, the
Defendant did not respond.

       Mr. Naylor agreed that the Defendant asked Mr. Naylor to drive him to a location
to meet his girlfriend after receiving a telephone call. Mr. Naylor said that he was
“smoking weed at the time,” so he allowed the Defendant to borrow the Impala. Mr.
Naylor denied that the Defendant acted or looked mad when he left despite having told
the police that the Defendant was mad.

       Jerry Brown testified that, on the morning of August 9, 2012, he was standing in
the Eastwood Park Apartment complex parking lot talking with a mechanic about work
needed on his truck. As he was standing there, a woman driving a white Chevrolet
Impala bearing a Louisiana license plate pulled up and a man, later identified as the
Defendant, got out of the car. The Defendant walked “out the apartments, came back in,
saw this other guy and chased him and started shooting at him.” Mr. Brown described
the shooter as approximately six feet tall with a dark complexion and dreadlocks. Mr.
Brown got inside his truck and “pulled on around to the next drive.” He observed the
Defendant walk back to where the victim was lying on the ground and then leave the
apartment complex. Mr. Brown later spoke with the police and identified the Defendant
from a photographic line-up as the shooter.

       On cross-examination, Mr. Brown stated that he observed the Defendant fire two
shots and heard an additional two shots after the Defendant had entered the alley or
breezeway. After the Defendant walked back out of the alley and to the parking lot, he
began talking on his cell phone. Mr. Townsend observed the Impala return to the parking
lot.

       Mark Miller, a Memphis Police Department officer, testified that he was involved
in the investigation of the shooting death of the victim. After unsuccessful attempts to
locate the Defendant in Shelby County, a warrant was issued for his arrest.
Approximately a month after the shooting, the Defendant was arrested in Florida and
transported to Tennessee.

       Marco Ross, Deputy Chief Medical Examiner for Shelby County, testified as an
expert witness in the field of forensic pathology. Dr. Ross performed the autopsy on the
victim. The external examination of the body revealed a gunshot wound to his chest,
                                           4
with the entrance wound to the left mid-back area and the exit wound through the right
upper chest area. Also present were abrasions to the victim‟s left cheek, a laceration on
his chin, and scrape marks on the left front part of his chest and left little finger. The
internal examination revealed that the bullet traveled through the victim‟s left lung,
through the heart, two major blood vessels, and then through the upper part of his right
lung causing “massive internal bleeding.” Considering the nature of the injury and
amount of blood present, Dr. Ross opined that the victim likely did not live “more than
several minutes” after being shot. The toxicology report revealed the presence of “a
fairly low amount” of marijuana products in the victim‟s system. Dr. Ross stated that the
cause of death was a gunshot wound to the chest and that the manner of death was a
homicide.

       The defense called Ashia King-Bishop who testified that the Defendant was her
boyfriend and the father of her two-year-old child. In August 2012, Ms. King-Bishop
lived with the Defendant and worked as a prostitute to provide for her children. Ms.
King-Bishop denied that the Defendant was her “pimp” but stated that she “[o]ften” gave
him her earnings. Early on the morning of August 9, 2012, Ms. King-Bishop was
working when the victim, who wore a black t-shirt and black shorts, approached her
offering a hundred dollars. She told the victim she was not interested because the victim
was “too young for [her] to date.”

        Ms. King-Bishop testified that the victim persisted and became angry when Ms.
King-Bishop would not agree to “date.” The victim pushed Ms. King-Bishop into a
wooded area where he repeatedly hit her. The victim got on top of Ms. King-Bishop,
held her down and began unfastening his pants. Ms. King-Bishop stated that she was
“terrified,” and the victim struck her in the face three times, “bust[ing] [her] nose and
blood vessel in [her] eye.” She said that the victim would not have had to undress her in
order to rape her based upon the clothing she wore at the time. Before the victim could
force himself on her, Ms. King-Bishop kneed him in the groin, causing the victim to fall
away from her. Ms. King-Bishop used this opportunity to flee. Ms. King-Bishop said
that this incident occurred on Knight Arnold Road and she ran toward the cross streets of
Knight Arnold Road and Lamar Avenue while trying to contact the Defendant on her cell
phone.

      Ms. King-Bishop testified that she told the Defendant that she had been attacked
and that the Defendant met her at a convenience store “off Knight Arnold.” The
Defendant drove Mr. Naylor‟s white Impala to meet her. Ms. King-Bishop described the
Defendant as “distraught” and “upset” when he saw her swollen eye and bloody nose.
She told him that the victim had tried to rape her. She denied that either she or the
Defendant knew or had ever had contact with the victim before this incident.

                                            5
       Ms. King-Bishop testified that they left the convenience store, and the Defendant
drove on Knight Arnold Road back towards Getwell Road where the incident had
occurred. She described the Defendant as “furious.” When they neared the area of the
incident, Ms. King-Bishop saw the victim and pointed him out to the Defendant. The
Defendant turned the Impala around and drove back to where she had seen the victim.
The Defendant saw the victim in an apartment complex, got out of the Impala, and told
Ms. King-Bishop to leave. As Ms. King-Bishop drove onto Getwell Road, she heard
gunshots. Ms. King-Bishop said that she immediately turned around and went back to
the apartment complex to look for the Defendant. When she did not find him, she left the
complex again headed towards Getwell Road and Knight Arnold Road. As she drove,
she saw the Defendant walking down Knight Arnold Road, so she stopped, picked him
up, and they drove home.

       Ms. King-Bishop testified that she never called the police about the victim‟s
assault of her. She said that she had given the gun to the Defendant two days before the
shooting after stealing it from her “john.” Several days after the shooting, the Defendant
asked Ms. King-Bishop if she wanted to take a trip, and the two went to Chattanooga,
Tennessee, and then Florida. While in Florida, Ms. King-Bishop and the Defendant were
approached and arrested by the U.S. Marshals Service. She was later released, but the
Defendant remained in custody.

       On cross-examination, Ms. King-Bishop agreed that the Defendant was aware that
she worked as a prostitute and confirmed that the Defendant was not working during this
time. Ms. King-Bishop recalled that, in the hours before the shooting, one of her “johns”
had picked her up from the hotel where she and the Defendant were staying. The two
drove to a secluded location and then after the “date” she left the area on foot. Her next
“date” picked her up on the street, and the two returned to the same secluded area for
approximately twenty minutes. Ms. King-Bishop once again left the secluded area on
foot walking down Goodlett Street toward Knight Arnold Road where she encountered
the victim. Ms. King-Bishop reiterated that she had never seen the victim before. She
estimated that it was about 7:00 a.m. at this point, and although generally a high traffic
time, there was not much traffic on Knight Arnold Road that day. Ms. King-Bishop
confirmed that she crossed the four lanes on Knight Arnold Road twice to try and avoid
the victim before coming in contact with the victim who attempted to arrange a “date.”

       Ms. King-Bishop testified that she was wearing a blue dress rather than a yellow
shorts outfit with fishnet hose when the victim approached her. She further denied
wearing a blonde ponytail. The victim offered Ms. King-Bishop $100, and she declined
because she preferred “older men.” The victim then pushed Ms. King-Bishop into a
wooded area where she sustained a broken blood vessel to her eye and a “busted” nose as
a result of the attack. Ms. King-Bishop stated that, after getting away from the victim,
                                            6
she began walking down the street and the victim followed her. She began running while
repeatedly attempting to reach the Defendant, who did not initially answer her calls, on
her cell phone. Ms. King-Bishop stated that she did not attempt to flag down a car or
seek help from a nearby convenience store when the victim was chasing her after the
assault. Instead, Ms. King-Bishop ran into an alleyway near the convenience store where
she was finally able to make contact with the Defendant who agreed to come and pick her
up.

       Ms. King-Bishop first denied returning the Impala to Mr. Naylor and then agreed
that she went with the Defendant to return the Impala. Ms. King-Bishop also denied that
the Defendant drove into Kensington Manor Apartments before driving to Eastwood Park
Apartments. She stated that, after picking her up, the Defendant drove to Eastwood Park
Apartment complex, and he sat in the car consoling Ms. King-Bishop for about five
minutes before they saw the victim walking through the apartment complex. Ms. King-
Bishop clarified that she had seen the victim while driving down Knight Arnold Road as
she had testified on direct examination but that she did not point him out to the Defendant
until they were in the apartment complex. Ms. King-Bishop agreed that a medical
complex was directly across from the Eastwood Park Apartment complex but that rather
than seek medical treatment for her injuries, they drove into the apartment complex and
sat.

       Ms. King-Bishop testified about the events following the shooting. Mr. Naylor
drove the couple to the Defendant‟s car, and then she and the Defendant drove to
“Peach‟s” house to get her children. The couple then drove to Ms. King-Bishop‟s
mother‟s house where she left her children with her mother. When she returned to the car
after leaving the children with her mother, the Defendant suggested they drive to
Chattanooga. The couple stayed in Chattanooga for three weeks, even though her mother
believed Ms. King-Bishop would return for her children the following day. Ms. King-
Bishop agreed that the police began looking for the Defendant in Chattanooga, so she and
the Defendant drove to Florida in the Defendant‟s BMW.

        Ms. King-Bishop agreed that she initially told prosecutors that, on August 9, 2012,
she had been at New York, New York Club seeking employment as a dancer. She did
not recall telling prosecutors that she left the New York, New York Club at
approximately 6:30 a.m. and walked down Getwell to “Brittany‟s” house on Murphy
Street in order for Brittany to drive her back to her hotel room. Ms. King-Bishop denied
that this was possible because she “was working” that night. Ms. King-Bishop stated that
she did not recall altering this initial statement during her second meeting with
prosecutors by claiming that she was working in the parking lot of the club that night
rather than inside seeking employment as she had stated during the first meeting.

                                            7
       Ms. King-Bishop testified that neither she nor the Defendant knew the victim and
that the victim would have no reason to have recognized the Defendant or the white
Impala at the Eastwood Park Apartments.

       The Defendant testified that he had two prior aggravated robbery convictions from
1999 and 2004. He served jail time for those convictions and was most recently released
from jail in 2009. The Defendant stated that he was in a relationship with Ms. King-
Bishop with whom he shared a child, who was five months old at the time of the
shooting. He acknowledged that Ms. King-Bishop worked as a prostitute and that he was
unemployed at the time of these events.

       The Defendant testified about the events leading up to the shooting. On August 9,
2012, at around 7:00 a.m., the Defendant was with friends at a tire shop. While the men
waited for a car tire to be repaired, they “chill[ed], smok[ed] weed, [and] dr[a]nk[ ].” As
the Defendant stood outside the tire shop, he heard Ms. King-Bishop, who was in the
alleyway by the convenience store, call his name and ask why he was not answering his
phone. The Defendant retrieved his cell phone from the car and called Ms. King-Bishop,
who told him about the attack. The Defendant borrowed Mr. Naylor‟s car and drove to
where Ms. King-Bishop was waiting for him. Ms. King-Bishop, whose nose was
bleeding and her face swollen from injury, told the Defendant that the victim became
“mad and aggressive” when she declined his request for a “date” and attempted to rape
her “two or three different times.”

        The Defendant testified that, upon learning of the attack, he became “upset” and
felt “angry.” The Defendant drove the Impala onto Knight Arnold Road toward the area
where the assault had occurred in an attempt to find the victim. Ms. King-Bishop pointed
out the victim, who was walking on Knight Arnold Road. The Defendant drove down
Getwell Road and turned in to an apartment complex to change seats with Ms. King-
Bishop. He explained that he did this so that he could get out of the car to “confront” the
victim. Ms. King-Bishop drove the Impala to the Eastwood Park Apartments. The
Defendant exited the Impala and instructed Ms. King-Bishop to leave. The Defendant
saw the victim walking into the apartment complex. As Ms. King-Bishop drove out of
the complex, the Defendant watched the victim observe her leaving and “put two and two
together” before the victim began running away from the Defendant.

      The Defendant testified that he began chasing the victim. During the chase, the
Defendant took out his gun and fired at the victim twice. The victim jumped over a gate
and turned a corner running out of the Defendant‟s line of sight. At this point the
Defendant did not know whether or not he had hit the victim. The Defendant exited the
complex and began walking down Knight Arnold Road where Ms. King-Bishop picked
him up. The Defendant denied that he was trying to kill the victim when he fired his gun,
                                            8
explaining that he fired his gun because he knew he was not “going to catch [the
victim].” He said that he hoped the gunfire would scare the victim into stopping. The
Defendant described his mental state during the chase as “upset,” “scared,” and
“terrified,” explaining that he had “just did all this time before in jail so [he] really didn‟t
want to go back.” The Defendant added that before the victim began running, the victim
said, “I didn‟t do anything,” which caused the Defendant to become even angrier.

        The Defendant testified that he did not call the police about the victim‟s attack on
Ms. King-Bishop because “they don‟t do nothing.” The Defendant said that he did not
learn of the victim‟s death until “Breaking news” later that same day. Two or three days
after the shooting, the Defendant‟s mother also called to inform him that the police were
looking for him for questioning. Based upon this information, the Defendant did not rent
any more hotel rooms and instead stayed with a friend for a “couple of days” before
leaving Memphis. The Defendant stated that he threw the gun into the Mississippi River.

        On cross-examination, the Defendant agreed that Ms. King-Bishop had been
attacked before while at work. He agreed that “[t]hat kind of stuff happens to a girl that‟s
working on Lamar.” The Defendant agreed that he had not killed the other people who
had attacked Ms. King-Bishop while she worked. The Defendant said that he was
“driving normal” and “not rushing” when he went to pick up Ms. King-Bishop. The
Defendant explained that he was “driving normal” because he was intoxicated and
illegally carrying a weapon. The Defendant said that he kept the gun that Ms. King-
Bishop gave him because he “wanted it.” The Defendant stated that he was “provoked to
shoot the [victim].” When asked to clarify this answer in light of the fact that the victim
was fleeing from the Defendant at the time of the shooting, the Defendant stated that the
provocation was the victim “attacking [his] baby momma.”

        The Defendant testified that he asked Ms. King-Bishop to drive the Impala
because he did not want the victim to see her. He agreed that “most people” look at the
driver of a car before they look at a passenger but maintained that he asked her to drive so
she would not be seen. The Defendant agreed that when he decided to confront the
victim he knew he had a gun in his pocket and that it was not legal for him to possess that
gun, but it never occurred to him that he could shoot the victim. The Defendant agreed
that he had robbed people at gunpoint before and, although he knew he could shoot
someone with a gun, he maintained that he never thought about his ability to shoot and
kill the victim. The Defendant stated that he did not fire his gun until he saw that the
victim was about to get away by jumping the gate. After shooting the victim, the
Defendant “ditched the gun outside the apartments.”

      Based upon this evidence, the jury convicted the Defendant of first degree
premeditated murder. It is from this judgment that the Defendant appeals.
                                               9
                                        II. Analysis

        The Defendant asserts that the evidence is insufficient to sustain his conviction for
first degree premeditated murder. He argues that the proof supported a conviction for
voluntary manslaughter because there was insufficient proof that he acted with
premeditation. The State responds that the evidence is sufficient to support the
Defendant‟s conviction. We agree with the State.

       When an accused challenges the sufficiency of the evidence, this Court‟s standard
of review is whether, after considering the evidence in the light most favorable to the
State, “any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see Tenn. R.
App. P. 13(e); State v. Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004) (citing State v. Reid,
91 S.W.3d 247, 276 (Tenn. 2002)). This standard applies to findings of guilt based upon
direct evidence, circumstantial evidence, or a combination of both direct and
circumstantial evidence. State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App.
1999) (citing State v. Dykes, 803 S.W.2d 250, 253 (Tenn. Crim. App. 1990)). In the
absence of direct evidence, a criminal offense may be established exclusively by
circumstantial evidence. Duchac v. State, 505 S.W.2d 237, 241 (Tenn. 1973). “The jury
decides the weight to be given to circumstantial evidence, and „[t]he inferences to be
drawn from such evidence, and the extent to which the circumstances are consistent with
guilt and inconsistent with innocence, are questions primarily for the jury.‟” State v.
Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (quoting Marable v. State, 313 S.W.2d 451, 457
(Tenn. 1958)). “The standard of review [for sufficiency of the evidence] „is the same
whether the conviction is based upon direct or circumstantial evidence.‟” State v.
Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265,
275 (Tenn. 2009)).

       In determining the sufficiency of the evidence, this Court should not re-weigh or
reevaluate the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App.
1990). Nor may this Court substitute its inferences for those drawn by the trier of fact
from the evidence. State v. Buggs, 995 S.W.2d 102, 105 (Tenn. 1999) (citing Liakas v.
State, 286 S.W.2d 856, 859 (Tenn. 1956)). “Questions concerning the credibility of
witnesses, the weight and value to be given the evidence, as well as all factual issues
raised by the evidence are resolved by the trier of fact.” State v. Bland, 958 S.W.2d 651,
659 (Tenn. 1997). “A guilty verdict by the jury, approved by the trial judge, accredits the
testimony of the witnesses for the State and resolves all conflicts in favor of the theory of
the State.” State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978), superseded by statute
on other grounds as stated in State v. Barone, 852 S.W.2d 216, 218 (Tenn.1993))
(quotations omitted). The Tennessee Supreme Court stated the rationale for this rule:
                                             10
       This well-settled rule rests on a sound foundation. The trial judge and the
       jury see the witnesses face to face, hear their testimony and observe their
       demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be
       given to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State, 370 S.W.2d
523, 527 (Tenn. 1963)). This Court must afford the State of Tennessee the “„strongest
legitimate view of the evidence‟” contained in the record, as well as “„all reasonable and
legitimate inferences‟” that may be drawn from the evidence. Goodwin, 143 S.W.3d at
775 (quoting State v. Smith, 24 S.W.3d 274, 279 (Tenn. 2000)). Because a verdict of
guilt against a defendant removes the presumption of innocence and raises a presumption
of guilt, the convicted criminal defendant bears the burden of showing that the evidence
was legally insufficient to sustain a guilty verdict. State v. Carruthers, 35 S.W.3d 516,
557-58 (Tenn. 2000) (citations omitted).

       First degree premeditated murder is defined as a “premeditated and intentional
killing of another.” T.C.A. § 39-13-202(a)(1) (2010). Premeditation refers to “an act
done after the exercise of reflection and judgment.” T.C.A. § 39-13-202(d) (2010).
Whether the defendant premeditated the killing is for the jury to decide, and the jury may
look at the circumstances of the killing to decide that issue. Bland, 958 S.W.2d at 660.
The Tennessee Code states that, while “the intent to kill must have been formed prior to
the act itself,” that purpose need not “preexist in the mind of the accused for any definite
period of time” for a defendant to have premeditated the killing. T.C.A. § 39-13-202(d)
(2010).

        The following factors have been accepted as actions that demonstrate the existence
of premeditation: the use of a deadly weapon upon an unarmed victim, the particular
cruelty of the killing, declarations by the defendant of an intent to kill, evidence of
procurement of a weapon, preparations before the killing for concealment of the crime,
and calmness immediately after the killing. Bland, 958 S.W.2d at 660. In addition, a
jury may consider destruction or secretion of evidence of the murder and “the planning
activities by the [defendant] prior to the killing, the [defendant]‟s prior relationship with
the victim, and the nature of the killing.” State v. Nichols, 24 S.W.3d 297, 302 (Tenn.
2000); State v. Halake, 102 S.W.3d 661, 668 (Tenn. Crim. App. 2001) (citing State v.
Gentry, 881 S.W.2d 1, 4-5 (Tenn. Crim. App. 1993)). Also, “[e]stablishment of a motive
for the killing is a factor from which the jury may infer premeditation.” State v. Leach,
148 S.W.3d 42, 54 (Tenn. 2004).
                                              11
       The evidence, considered in the light most favorable to the State, proves that the
Defendant, armed with a weapon Ms. King-Bishop had stolen two days before and
driving a borrowed rental car from Mr. Naylor, went to “confront” the victim. After
seeing the victim walking on the street, the Defendant pulled into a nearby apartment
complex, Kensington Manor Apartments, and ordered Ms. King-Bishop to drive the
borrowed Impala to allow him to “confront” the victim. Ms. King-Bishop then drove to
another apartment complex, Eastwood Park Apartments, where the Defendant suspected
the victim would be found. The Defendant then instructed Ms. King-Bishop to leave.
Upon seeing the Defendant, the victim fled. The Defendant chased the victim through
the complex while firing a gun at the victim. As the victim attempted to escape over a
fence, the Defendant shot the victim in the back, killing him. The Defendant then walked
away from the dying victim and returned to the parking lot where Ms. King-Bishop drove
him away from the complex. At some point following the shooting, the Defendant
disposed of the gun he used to kill the victim. The couple returned the borrowed car to
Mr. Naylor, took the children to Ms. King-Bishop‟s mother‟s home, and then left
Memphis. The couple stayed in Chattanooga for three weeks until the police began to
look for them there and then fled to Florida where they were ultimately apprehended.

        We conclude that the State‟s evidence is sufficient to support the jury‟s finding
that the Defendant killed the victim with premeditation. The Defendant obtained a
weapon shortly before the shooting, took it with him to “confront” the unarmed victim,
and the Defendant shot the victim in the back as the victim attempted to flee. The
Defendant then walked out of the alleyway to the parking lot and Ms. King-Bishop drove
him away from the crime scene. The Defendant disposed of the weapon and the couple
left Memphis for Chattanooga and then Florida. Accordingly, we conclude that the
evidence is sufficient to support the Defendant‟s conviction for the first degree
premeditated murder of the victim. The Defendant is not entitled to relief.

                                    III. Conclusion

       After a thorough review of the record and the applicable law, we conclude that the
record contains sufficient evidence to support the Defendant‟s conviction for first degree
premeditated murder. Accordingly, we affirm the judgment of the trial court.


                                                 _________________________________
                                                 ROBERT W. WEDEMEYER, JUDGE




                                            12